 
EXHIBIT 10.1

 
July 27, 2011
Mr. Charles J. Burdick
28 Princess Gate Court
London SW7 2QJ
United Kingdom


Dear Mr. Burdick,


Reference is made to the letter between you and Comverse Technology, Inc. dated
March 9, 2011 (the “Employment Letter”).


You and the Company wish to amend the Employment Letter to make certain
revisions in accordance with the terms and conditions herein and, in
consideration of good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, we hereby, intending to be legally bound,
covenant and agree as follows:


1.  
Section 2 of the Employment Letter is hereby amended by adding the following
sentence to the end of such section:



“If your employment is terminated by the Company without Cause in connection
with or within one (1) year after a Change in Control (as defined in the
Deferred Stock Award Agreement relating to the DSUs referenced below), you will
be entitled a pro-rata share of your on-target bonus opportunity for the fiscal
year in which such termination occurs based on the number of days you are
employed during such year to the extent that the bonus with respect to such
fiscal year has not yet been paid.”


2.  
Section 5 of the Employment Letter is deleted and replaced in its entirety with
the following:



“You will be entitled to receive (i) an equity award in the form of deferred
stock units (“DSUs”) under the Company’s stock incentive plans for a number of
shares of the Company’s common stock equal to a value of $1,060,000 for your
service as Executive Chairman and Chief Executive Officer for the balance of
Fiscal 2011 (with the number of DSUs to be awarded to be based upon the closing
price per share of the Company’s common stock on July 27, 2011) and (ii) during
your period of service as Executive Chairman and Chief Executive Officer from
and after February 1, 2012, you will be entitled to receive DSUs under the
Company’s stock incentive plans for a number of shares of the Company’s common
stock equal to a value of $400,000 per quarter (with the number of DSUs to be
awarded to be based upon the closing price per share of the Company’s common
stock on the last trading day of each fiscal quarter and with the DSUs to be
issued quarterly in arrears and prorated for any partial

 
 

--------------------------------------------------------------------------------

 

quarters).  The DSUs to be granted pursuant to this letter agreement shall be
granted pursuant to the Company’s form of Deferred Stock Award Agreement
applicable to grants to directors and vest on the first anniversary of the date
of grant, subject to acceleration in certain circumstances, and the shares
underlying such DSUs shall be delivered on the first anniversary of the date of
grant.”




If the foregoing correctly sets forth our understanding, please sign a duplicate
of this letter where indicated below and return it to the undersigned.
 

   
Sincerely, 
                /s/  Shefali Shah      
Shefali Shah
     
SVP, General Counsel 
 
AGREED:
                          /s/  Charles J. Burdick      
Charles J. Burdick
     


